Case 1:19-cv-00743-WS-N Document 55 Filed 06/08/21 Page 1 of 2             PageID #: 498




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


HENRY SIMMONS,                             )
    Plaintiff,                             )
                                           )
v.                                         )   CIVIL ACTION NO. 1:19-00743-WS-N
                                           )
WASHINGTON COUNTY                          )
BOARD OF EDUCATION,                        )
    Defendant.                             )

               ORDER SETTING SETTLEMENT CONFERENCE

      This action is hereby set for a SETTLEMENT CONFERENCE with the

undersigned Magistrate Judge on Wednesday, June 23, 2021, beginning at 10:00

a.m. (Central Time), to be held via videoconference.1 Videoconference access links

will be emailed closer to the start of the conference. Each of the parties, and at least

one attorney of record for each counseled party, must personally participate in this

conference. For a party that is an artificial entity (e.g., corporation, LLC, partnership,

governmental entity), that party shall be “personally present” in the form of at least

one authorized representative who has final settlement authority.

      In preparation for, and in order to facilitate, the settlement conference, each

party must submit a confidential settlement statement to the undersigned no later

than 4:00 p.m. (Central Time) on Friday, June 18, 2021, by email to

alexander_lenk@alsd.uscourts.gov and tina_wood@alsd.uscourts.gov. Each party’s



1 See S.D. Ala. GenLR 72(a)(2)(T) (authorizing the magistrate judges of this judicial
district to “[c]onduct[] mediation conferences, or other alternative dispute resolution
(ADR) procedures, pursuant to the District’s ADR Program . . . .”).
Case 1:19-cv-00743-WS-N Document 55 Filed 06/08/21 Page 2 of 2            PageID #: 499




settlement statement shall include the following information:

      1.     A brief statement of the facts giving rise to this action;

      2.     A brief analysis of the key issues involved in the litigation;

      3.     A description of the strongest and weakest points in your case and in
             your opponent’s case, both legal and factual;

      4.     The major obstacle(s), as you perceive it, to settlement;

      5.     The total estimated cost to your client to continue this action beyond the
             settlement conference date, including the cost of trial through appeal;

      6.     The history and status of any settlement negotiations, including the last
             settlement proposal made by you and to you;

      7.     A settlement proposal that you believe would be fair; and

      8.     A settlement proposal that you would be willing to make in order to
             conclude the matter and stop the expense of litigation.

      All communications made in connection with the settlement conference are

confidential and will not be disclosed to anyone, including the other parties, unless

otherwise agreed to by the parties. The confidential settlement statements, and any

documents requested and submitted for the settlement conference, will be

maintained in chambers and will be destroyed after the conference.

      DONE and ORDERED this the 8th day of June 2021.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
